Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Benjamin Davis, III, appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2006) complaint and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Davis v. Rodeheaver, No. 1:09-cv-01936-WDQ (D.Md. Nov. 18, 2010); Davis v. Rodeheaver, No. 1:09-cv-01936-WDQ, 2010 WL 2817054 (D.Md. July 16, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.